Exhibit 10.2

 

Execution Copy

 

MASTER AMENDMENT NO. 2 TO THE EUROPEAN RECEIVABLES LOAN AGREEMENT, EUROPEAN
SERVICING AGREEMENT AND
TRANSACTION DOCUMENTS

 

This Master Amendment Agreement to the EUROPEAN RECEIVABLES LOAN AGREEMENT,
EUROPEAN SERVICING AGREEMENT AND TRANSACTION DOCUMENTS dated as of April 15,
2011 (this “Amendment”), is made among Huntsman Receivables Finance LLC (the
“Company”), a Delaware limited liability company, Vantico Group S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg with its registered
office at 68-70, Boulevard de la Pétrusse, L-2320 Luxembourg, registered with
the Luxembourg trade and companies’ register under number B72959 (the “Master
Servicer”), the European Originators and Local Servicers a party hereto,
Huntsman International LLC, a limited liability company established under the
laws of Delaware (the “Contributor” or the “Servicer Guarantor”), Barclays Bank
plc in its capacities as Administrative Agent (the “Administrative Agent”), as
Collateral Agent (the “Collateral Agent”), a Funding Agent, and as a party to
the Italian Receivables Purchase Agreements, Sheffield Receivables Corporation,
(“Sheffield”) and Regency Assets Limited (“Regency”), each in its capacity as
Lenders (the “Lenders”), HSBC Bank plc, as a Funding Agent and
PricewaterhouseCoopers LLP, a limited liability partnership established under
the laws of England and Wales (registered number OC303525) as Liquidation
Servicer (the “Liquidation Servicer”).

 

WHEREAS, the Company, the Master Servicer, the Funding Agent, the Lender, the
Administrative Agent and the Collateral Agent are parties to the European
Receivables Loan Agreement dated as of October 16, 2009 as amended by (i) the
Amendment to the Receivables Loan Agreement and European Servicing Agreement,
dated as of November 17, 2009, (ii) Amendment No. 2 to the European Receivables
Loan Agreement, dated as of October 8, 2010 and (iii) the Master Amendment to
the European Receivables Loan Agreement, European Servicing Agreement and
Transaction Documents dated as of December 22, 2010 (as so amended, the
“Receivables Loan Agreement”);

 

WHEREAS, the Company, the Master Servicer, the Servicer Guarantor, the Local
Servicers, the Administrative Agent, the Collateral Agent, and the Liquidation
Servicer are parties to the European Servicing Agreement dated as of October 16,
2009, as amended by (i) the Amendment to the Receivables Loan Agreement and
European Servicing Agreement, dated as of November 17, 2009 and (ii) the Master
Amendment to the European Receivables Loan Agreement, European Servicing
Agreement and Transaction Documents dated as of December 22, 2010 (as so
amended, the “Servicing Agreement”);

 

WHEREAS, concurrently with this Amendment, Sheffield has assigned to Regency a
portion of its Loans and Commitments.

 

--------------------------------------------------------------------------------


 

WHEREAS, the Master Servicer, the Contributor and the European Originators have
requested certain amendments to the Transaction Documents and each of the
parties hereto have agreed to such amendments, in each case on the terms and
conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             Capitalized terms used but not defined herein shall have the
meanings ascribed to them in Schedule 3 to the Receivables Loan Agreement (as
amended by this Amendment).

 

2.             The parties to the Receivables Loan Agreement agree that, as of
the Effective Date (defined below),

 

(a)  Section 7.3(c) of the Receivables Loan Agreement shall be and hereby is
amended in its entirety, to read as follows:

 

“(c)          From and after the occurrence of a Termination Event, all Loans
shall accrue Interest at the Default Interest Rate for so long as such
Termination Event shall be continuing.”

 

(b)  Section 7.4 of the Receivables Loan Agreement shall be and hereby is
amended in its entirety, to read as follows:

 

“Each Funding Agent shall provide an initial notice of the inclusion of
Mandatory Costs in the determination of the Interest Rate promptly after such
Funding Agent becomes aware of the condition giving rise to such Mandatory
Costs; provided that the failure to provide such notice shall not affect or
limit the right to include Mandatory Costs in the determination of the Interest
Rate; provided, further, that the Company will not be required to compensate a
Lender for any Mandatory Costs incurred more than one hundred eighty (180) days
prior to the date that such Funding Agent notifies the Company of the change
giving rise to such Mandatory Costs and of such Funding Agent’s intention to
include such Mandatory Costs in the determination of the Interest Rate;
provided, further, that, if the relevant change giving rise to such Mandatory
Costs is retroactive, then the one hundred eighty (180) day period referred to
above shall be extended to include the period of retroactive effect thereof.  In
determining such Mandatory Costs, such Funding Agent shall act reasonably and in
good faith and shall have made a determination to claim such costs under such
other similarly affected facilities for which such claim is permitted under the
applicable documentation.  Each determination of Interest Rate including (if
applicable) any Mandatory Costs by each Funding Agent shall be prima facie
evidence that such calculation is correct.”

 

(c)          Section 21.1(d) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“(d)               [intentionally omitted];”

 

(d)          Section 21.1(r) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

2

--------------------------------------------------------------------------------


 

“(r)                the Servicer Guarantor or any of its Subsidiaries shall
default in the observance or performance of any agreement or condition relating
to any of its outstanding Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause such Indebtedness to become due prior to its stated
maturity; provided, however, that no Termination Event shall be deemed to occur
under this paragraph unless the aggregate amount of Indebtedness in respect of
which any default or other event or condition referred to in this paragraph
shall have occurred shall be equal to at least $50,000,000;”

 

(e)          Section 26.1(p) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“(p)               Compliance with Policies.  Timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Policies in
regard to each Receivable and the related Contract.”

 

(f)           Section 26.2(g)(iii) of the Receivables Loan Agreement shall be
and hereby is amended in its entirety, to read as follows:

 

“(iii)              together with the financial statements required pursuant to
(a) clause (ii) above, a compliance certificate signed by a Responsible Officer
of Huntsman International stating that the attached financial statements have
been prepared in accordance with GAAP and accurately reflect the financial
condition of Huntsman International and (b) clauses (i) and (ii) above, a
compliance certificate signed by a Responsible Officer of Huntsman International
to the best of such Responsible Officer’s knowledge, no Termination Event or
Potential Termination Event exists, or if any Termination Event or Potential
Termination Event exists and is continuing, stating the nature and status
thereof; and”

 

(g)          Section 26.2(l)(i) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“(i)                within 90 days after the end of each fiscal year of the
Company, the unaudited balance sheet and unaudited related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Company as of the close of such fiscal year and the results of its operations
during such year, prepared in accordance with GAAP consistently applied;”

 

(h)          Section 26.3(d) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“(d)        Limitation on Fundamental Changes.  Except to the extent permitted
under the Transaction Documents, enter into any merger, consolidation or

 

3

--------------------------------------------------------------------------------


 

amalgamation, or liquidate, to the fullest extent permitted by law, wind up or
dissolve itself (or suffer any liquidation or dissolution), or make any material
change in its present method of conducting business, or convey, sell, lease,
assign, transfer, grant a security interest in or otherwise dispose of, all or
substantially all of its property, business or assets other than the security
interests contemplated hereby or acquire another company.”

 

(i)           Section 26.3(r) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“(r)                [intentionally omitted];”

 

(j)           Section 36.8 of the Receivables Loan Agreement shall be and hereby
is amended to add a  new sentence to the end thereof which reads as follows:

 

“The parties hereto hereby agree that the Lenders and Funding Agents may
disclose this Agreement, the other Transaction Documents and other information
relating thereto to  any rating agency rating the commercial paper notes issued
by or on behalf of a Lender and any other credit rating agency registered with
the U.S. Securities Exchange Commission who provides any Lender or Funding Agent
with a certificate in accordance with paragraph (e) of Rule 17g-5 of the U.S.
Securities Exchange Act of 1934 (“Rule 17g-5”) and who wishes to view such
documents or information solely for the purposes of determining or monitoring
credit ratings in accordance with Rule 17g-5; provided that such  other credit
rating agency agrees in writing (which includes any click-through
confidentiality provision for website access)  to keep such information
confidential.”

 

(k)         Section 36.11 of the Receivables Loan Agreement shall be and hereby
is amended in its entirety, to read as follows:

 

“Any certificate executed and delivered by a Responsible Officer of the Master
Servicer, the Company or the Collateral Agent pursuant to the terms of the
Transaction Documents shall be executed by such Responsible Officer not in an
individual capacity but solely in his or her capacity as an officer of the
Company or the Collateral Agent, as applicable, and such Responsible Officer
will not be subject to personal liability as to matters contained in the
certificate.  A manager, officer, employee or shareholder, as such, of the
Company shall not have liability for any obligation of the Company hereunder or
under any Transaction Document or for any claim based on, in respect of, or by
reason of, any Transaction Document.”

 

(l)           Section 36.20 of the Receivables Loan Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“The Company’s obligations under Sections 10, 11, 12 and 14 shall be limited to
the funds available to the Company which have been properly distributed to the
Company pursuant to this Agreement and the other Transaction Documents and
neither the Administrative Agent, nor any Funding Agent nor any Lender nor any
other Secured Party shall have any actionable claim against the Company for

 

4

--------------------------------------------------------------------------------


 

failure to satisfy such obligation because it does not have funds available
therefor from amounts properly distributed.  Notwithstanding any other provision
of this Agreement or any other Transaction Document, no recourse under any
obligation, covenant or agreement of the Company contained in this Agreement
shall be had against any incorporator, stockholder, member, officer, director,
employee or agent of the Company or any of its Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, member, officer, director, employee or agent of or
any of its Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
contained in this Agreement or the other Transaction Documents to which the
Company is a party, or implied therefrom, and that any and all personal
liability for breaches by the Company of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, employee
or agent is hereby expressly waived as a condition of and in consideration for
this Agreement.”

 

(m)         Section 36.21(b) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“(b)  Notwithstanding anything elsewhere herein contained, the sole remedy of
the Administrative Agent, each Funding Agent, the Master Servicer, the
Collateral Agent and each Lender or any other person in respect of any
obligation, covenant, representation, warranty or agreement of the Company under
or related to this Agreement shall be against the assets of the Company, subject
to the payment priorities contained in Sections 17 and 18. Neither the
Administrative Agent, nor any Funding Agent, nor any Lender, nor the Collateral
Agent, nor the Master Servicer, nor any other person shall have any claim
against the Company to the extent that such assets are insufficient to meet any
such obligation, covenant, representation, warranty or agreement (the difference
being referred to herein as “shortfall”) and all claims in respect of the
shortfall shall be extinguished. A director, member, independent manager,
managing member, officer or employee, as applicable, of the Company shall not
have liability for any obligation of the Company hereunder or under any
Transaction Document or for any claim based on, in respect of, or by reason of,
any Transaction Document. “

 

(n)            Section 36.22 of the Receivables Loan Agreement shall be and
hereby is amended to add a new clause (d) to read as follows:

 

“(d)         Notwithstanding any other provision of this Agreement (including
Section 36.22 (a)), each party hereto agrees and acknowledges with Regency
Assets Limited (“Regency”) that (i) it will only have recourse in respect of any
amount, claim or obligation due or owing to it by Regency (the “Claims”) to the
extent of available funds pursuant to Clause 10.5 of the Management Agreement
and subject to the proviso in such Clause, which shall be applied, subject to
and in accordance with the terms thereof and after all other prior ranking
claims in respect thereof have been satisfied and discharged in full;
(ii) following the application of funds following enforcement of the security

 

5

--------------------------------------------------------------------------------


 

interests created under the Regency Security Documents, subject to and in
accordance with Clause 10.5 of the Management Agreement, Regency will have no
assets available for payment of its obligations under the Regency Security
Documents and this Agreement other than as provided for pursuant to the
Management Agreement, and that any Claims will accordingly be extinguished to
the extent of any shortfall; and (iii) the obligations of Regency under the
Regency Security Documents, the Management Agreement and this Agreement will not
be obligations or responsibilities of, or guaranteed by, any other person or
entity.  For purposes of this Section 36.22(d):

 

(i)             “Management Agreement” shall mean the management agreement
between, among others, Regency and the Deutsche International Corporate Services
(Ireland) Limited as Manager dated 12 December 1997 as restated on 21
September 2005 and as further amended and restated on 14 March 2008  (as amended
and/or restated or otherwise modified from time to time);

 

(ii)            “Programme Construction and Interpretation Schedule” shall mean
the programme construction and interpretation schedule relating to the issue of
up to USD 20,000,000,000 commercial paper notes by Regency and Regency Markets
No. 1, LLC dated 21 September 2005 and as amended and restated on 14 March 2008
(as amended and/or restated or otherwise modified from time to time); and

 

(iii)           “Regency Security  Documents”  shall  mean  the  Security 
Documents as defined in the Programme Construction and Interpretation Schedule.”

 

(o)            Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by amending the definition of “Majority Lenders” in its entirety to
read as follows:

 

“Majority Lenders” shall mean the Lenders having, in the aggregate, more than
75.0% of the Aggregate Commitment..”

 

(p)            Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by deleting the definition of “Designated Amortization Period”;

 

(q)            Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by amending the definition of “Applicable Margin” in its entirety to
read as follows:

 

““Applicable Margin” means:

 

(a)           2.00% per annum in respect of any portion of a Loan funded by the
proceeds of the issue of Commercial Paper; and

 

(b)           3.00% per annum in respect of any portion of a Loan which has not
been funded by the proceeds of the issue of Commercial Paper.”

 

(r)            Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by deleting the definition of “Tioxide Americas”;

 

6

--------------------------------------------------------------------------------


 

(s)            Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by amending  the definition of “Eligible Obligor” in its entirety to
read as follows:

 

““Eligible Obligor” shall mean, as of any date of determination, each Obligor in
respect of a Receivable that satisfies the following eligibility criteria:

 

(a)           it is located in an Approved Obligor Country;

 

(b)           it is not (i) Huntsman International or an Affiliate thereof or
(ii) an Excluded Factoring Obligor; and

 

(c)           it is not the subject of any voluntary or involuntary bankruptcy
proceeding.”

 

(t)             Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by adding in alphabetical order a new definition of “Excluded
Factoring Obligor” to read as follows:

 

“Excluded Factoring Obligor” shall mean, as of any date of determination, an
Obligor in respect of a Receivable that satisfies the following criteria:

 

(a)            the Master Servicer has provided the Administrative Agent and the
Funding Agent at least ten (10) Business Days’ prior written notice that such
Obligor shall become an “Excluded Factoring Obligor”; and

 

(b)           such notice is accompanied by a certification of the Master
Servicer (i) of the aggregate Purchased Receivables originated by such Obligor
in the immediately the preceding twelve (12) Settlement Periods (the “Excluded
Factoring Obligor Receivable Amount”) and (ii) that the sum of (A) the Excluded
Factoring Obligor Receivables Amount determined for such Obligor and (B) the
Excluded Factoring Obligor Receivables Amount determined at the time each other
Excluded Factoring Obligor was designated pursuant to clause (a) does not in the
aggregate exceed Euro 100,000,000.

 

(u)          Schedule 3 of the Receivables Loan Agreement shall be and hereby is
amended by amending  the definition of “Receivable” in its entirety to read as
follows:

 

7

--------------------------------------------------------------------------------


 

“Receivable” shall mean all the indebtedness and payment obligations of an
Obligor to an Originator arising from the sale of merchandise or services by an
Originator (and shall include (a) such indebtedness and payment obligation as
may be evidenced by any invoice issued as a re-invoicing or substitution
invoicing of an original invoice and (b) the right of payment of any interest,
sales taxes, finance charges, returned check or late charges and other
obligations of such Obligor with respect thereto); provided that the term
“Receivable” wherever used in the Transaction Documents shall not include
Receivables owing by an Excluded Factoring Obligor.

 

(v)             Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by adding in alphabetical order a new definition of “Force Majeure
Delay” to read as follows:

 

“Force Majeure Delay” shall mean, with respect to the Master Servicer or any
agent thereof, any cause or event which is beyond the control and not due to the
negligence of the Master Servicer or such agent that delays, prevents or
prohibits the Master Servicer’s delivery of Daily Reports and/or Monthly
Settlement Reports, including acts of God, fires or other casualty, flood or
weather condition, earthquakes, acts of a public enemy, acts of war, terrorism,
insurrection, riots or civil commotion, explosions, strikes, boycotts,
unavailability of parts, equipment or materials through normal supply sources,
the failure of any utility to supply its services for reasons beyond the control
of the party whose performance is to be excused, or other cause or causes beyond
such party’s reasonable control.

 

(w)            Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by amending  the definition of “Scheduled Commitment Termination
Date” in its entirety to read as follows:

 

“Scheduled Commitment Termination Date” shall mean April 14, 2014 as may be
extended from time to time in writing by the Company, the Lenders and the
Funding Agents.

 

3.         The parties to the Contribution Agreement agree that, as of the
Effective Date:

 

(a)           Section 5.01(c) of the Contribution Agreement shall be and hereby
is amended in its entirety to read as follows:

 

“(c)               Furnish to the Company, together with the financial
statements required pursuant to (i) clause (b) above, a compliance certificate
signed by a Responsible Officer of the Contributor stating that the attached
financial statements have been prepared in accordance with GAAP and accurately
reflect the financial condition of the Contributor and (ii) clauses (a) and
(b) above, a compliance certificate signed by a Responsible Officer of the
Contributor to the best of such Responsible Officer’s knowledge, no Termination
Event, Originator Termination Event or Program Termination Event exists, or if
any Termination Event, Originator

 

8

--------------------------------------------------------------------------------


 

Termination Event or Program Termination Event exists and is continuing, stating
the nature and status thereof;”

 

(b)           Section 6.04 of the Contribution Agreement shall be and hereby is
amended in its entirety, to read as follows:

 

“Change in Name.  Change its name, corporate structure, jurisdiction of
organization, place of business or chief executive office in any manner that
would or is likely to impair the perfection of the ownership interest of the
Purchaser and its assignees and the security interest of the Collateral Agent in
any Contributed Receivable, without 30 days’ prior written notice to the
Collateral Agent, the Administrative Agent and each Funding Agent.”

 

4.             The parties to the Master Servicing Agreement agree that, as of
the Effective Date,

 

(a)           the first sentence of Section 4.04(a) of the Master Servicing
Agreement shall be and hereby is amended in its entirety, to read as follows:

 

“The Master Servicer shall, at the expense of the Company, cause Independent
Public Accountants to furnish to the Company, the Collateral Agent, the
Liquidation Servicer, the Administrative Agent and each Funding Agent within 120
days following the date the Independent Public Accountants are engaged by the
Administrative Agent a letter to the effect that such Independent Public
Accountants have performed the agreed-upon procedures set forth in Schedule 2
hereto relating to the review of (a) the Master Servicer’s performance related
to (i) the preparation of the Daily Reports and (ii) the preparation of the
Monthly Settlement Reports, and (b) the preparation of the Originator Daily
Reports prepared by the Originators, during the preceding fiscal year and
describing such accountants’ findings with respect to such procedures.”

 

(b)           Section 4.10(a)(iii) of the Master Servicing Agreement shall be
and hereby is amended in its entirety, to read as follows:

 

“(iii)        [intentionally omitted];”

 

(c)          Section 6.01(a)(i) of the Master Servicing Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“(i)           failure by the Master Servicer to deliver (a) within one
(1) Business Day after the date when due, any Daily Report or, (b) within three
(3) Business Days after the date when due, any Monthly Settlement Report, in
each case conforming in all material respects to the requirement of Section 4.01
or 4.02; provided, however, that a delay in or failure of performance referred
to under clause (a) or (b) above for a period of five (5) Business Days after
the  applicable grace period shall not constitute a Master Servicer Default, if
such delay or failure could not have been prevented by the exercise of
commercially reasonable diligence by the Master Servicer and such delay or
failure was caused by a Force Majeure Delay with respect to the Master
Servicer;”

 

9

--------------------------------------------------------------------------------


 

5.             The parties to the Belgian Receivables Purchase Agreement agree
that, as of the Effective Date,

 

(a)           Section 4.1(c) of the Belgian Receivables Purchase Agreement shall
be and hereby is amended in its entirety, to read as follows:

 

“(c)               Furnish to the Purchaser, together with the financial
statements required pursuant to (i) clause (b) above, a compliance certificate
signed by a Responsible Officer of the relevant Originator stating that the
attached financial statements have been prepared in accordance with the
applicable GAAP (except that no footnote disclosure shall be required) and
accurately reflect the financial condition of such Originator and (ii) clauses
(a) and (b) above, a compliance certificate signed by a Responsible Officer of
such Originator stating that to the best of such Responsible Officer’s
knowledge, no Termination Event, Originator Termination Event, Program
Termination Event, Potential Termination Event, Potential Originator Termination
Event or Potential Program Termination Event exists, or if any such event
exists, stating the reason and status thereof.”

 

(b)                                 Section 5.4 of the Belgian Receivables
Purchase Agreement shall be and hereby is amended in its entirety, to read as
follows:

 

“Change in Name

 

Change its name, corporate structure, jurisdiction of organization, place of
business or chief executive office in any manner that would or is likely to
impair the perfection of the ownership interest of the Purchaser and its
assignees and the security interest of the Collateral Agent in any Purchased
Receivable, without 30 days’ prior written notice to the Collateral Agent, the
Administrative Agent and each Funding Agent.”

 

6.             The parties to the Dutch Receivables Purchase Agreement agree
that, as of the Effective Date,

 

(a)                                 Section 4.1(c) of the Dutch Receivables
Purchase Agreement shall be and hereby is amended in its entirety, to read as
follows:

 

“(c)               Furnish to the Purchaser, together with the financial
statements required pursuant to (i) clause (b) above, a compliance certificate
signed by a Responsible Officer of the relevant Originator stating that the
attached financial statements have been prepared in accordance with the
applicable GAAP (except that no footnote disclosure shall be required) and
accurately reflect the financial condition of such Originator and (ii) clauses
(a) and (b) above, a compliance certificate signed by a Responsible Officer of
such Originator stating that to the best of such Responsible Officer’s
knowledge, no Termination Event, Originator Termination Event, Program
Termination Event, Potential Termination Event, Potential Originator Termination
Event or Potential Program Termination Event exists, or if any such event
exists, stating the reason and status thereof.”

 

10

--------------------------------------------------------------------------------


 

(b)                                 Section 5.4 of the Dutch Receivables
Purchase Agreement shall be and hereby is amended in its entirety, to read as
follows:

 

“Change in Name

 

Change its name, corporate structure, jurisdiction of organization, place of
business or chief executive office in any manner that would or is likely to
impair the perfection of the ownership interest of the Purchaser and its
assignees and the security interest of the Collateral Agent in any Purchased
Receivable, without 30 days’ prior written notice to the Collateral Agent, the
Administrative Agent and each Funding Agent.”

 

7.             The parties to the French Receivables Purchase Agreement agree
that, as of the Effective Date,

 

(a)                                Section 4.1(a)(i) of the French Receivables
Purchase Agreement shall be and hereby is amended in its entirety, to read as
follows:

 

“(i)                Furnish to the Purchaser, within 300 days after the end of
each fiscal year, such Originator’s balance sheet and related statement of
income showing its financial condition as of the close of such fiscal year and
the results of its operations during such year, as audited by its Independent
Public Accountants and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of such Originator.  Such financial
statements shall be prepared in accordance with the applicable GAAP consistently
applied giving a true and fair view of the financial condition of such
Originator.”

 

(b)                                 Section 4.1(b) of the French Receivables
Purchase Agreement shall be and hereby is amended in its entirety, to read as
follows:

 

“(b)               Furnish to the Purchaser, together with the financial
statements required pursuant to (i) clause (a)(i) above, a compliance
certificate signed by a Responsible Officer of the relevant Originator stating
that the attached financial statements have been prepared in accordance with the
applicable GAAP (except that no footnote disclosure shall be required) and
accurately reflect the financial condition of such Originator and (ii) clauses
(a)(i) and (ii) above, a compliance certificate signed by a Responsible Officer
of such Originator stating that to the best of such Responsible Officer’s
knowledge, no Termination Event, Originator Termination Event, Program
Termination Event, Potential Termination Event, Potential Originator Termination
Event or Potential Program Termination Event exists, or if any such event
exists, stating the reason and status thereof.”

 

(c)                                 Section 5.9 of the French Receivables
Purchase Agreement shall be and hereby is amended in its entirety, to read as
follows:

 

11

--------------------------------------------------------------------------------


 

“Change in Name

 

Change its name, corporate structure, jurisdiction of organization, place of
business or chief executive office in any manner that would or is likely to
impair the perfection of the ownership interest of the Purchaser and its
assignees and the security interest of the Collateral Agent in any Purchased
Receivable, without 30 days’ prior written notice to the Collateral Agent, the
Administrative Agent and each Funding Agent.”

 

8.             The parties to the Italian Receivables Purchase Agreement agree
that, as of the Effective Date,

 

(a)                                 Section 4.1(c) of the Italian Receivables
Purchase Agreement shall be and hereby is amended in its entirety, to read as
follows:

 

“(c)               Furnish to the Purchaser, together with the financial
statements required pursuant to (i) clause (b) above, a compliance certificate
signed by a Responsible Officer of the relevant Originator stating that the
attached financial statements have been prepared in accordance with the
applicable GAAP (except that no footnote disclosure shall be required) and
accurately reflect the financial condition of such Originator and (ii) clauses
(a) and (b) above, a compliance certificate signed by a Responsible Officer of
such Originator stating that to the best of such Responsible Officer’s
knowledge, no Termination Event, Originator Termination Event, Program
Termination Event, Potential Termination Event, Potential Originator Termination
Event or Potential Program Termination Event exists, or if any such event
exists, stating the reason and status thereof.”

 

(b)                                 Section 5.4 of the Italian Receivables
Purchase Agreement shall be and hereby is amended in its entirety, to read as
follows:

 

“Change in Name

 

Change its name, corporate structure, jurisdiction of organization, place of
business or chief executive office in any manner that would or is likely to
impair the perfection of the ownership interest of the Purchaser and its
assignees and the security interest of the Collateral Agent in any Purchased
Receivable, without 30 days’ prior written notice to the Collateral Agent, the
Administrative Agent and each Funding Agent.”

 

9.             The parties to the Spanish Receivables Purchase Agreement agree
that, as of the Effective Date,

 

(a)              Section 4.1(b) of the Spanish Receivables Purchase Agreement
shall be and hereby is amended in its entirety, to read as follows:

 

“(b)               Furnish to the Purchaser, together with the financial
statements required pursuant to clause (a) above, a compliance certificate
signed by a Responsible Officer of such Originator stating that to the best of
such Responsible Officer’s

 

12

--------------------------------------------------------------------------------


 

knowledge, no Termination Event, Originator Termination Event, Program
Termination Event, Potential Termination Event, Potential Originator Termination
Event or Potential Program Termination Event exists, or if any such event
exists, stating the reason and status thereof.”

 

(b)           Section 5.1.4 of the Spanish Receivables Purchase Agreement shall
be and hereby is amended in its entirety, to read as follows:

 

“Change in Name

 

Change its name, corporate structure, jurisdiction of organization, place of
business or chief executive office in any manner that would or is likely to
impair the perfection of the ownership interest of the Purchaser and its
assignees and the security interest of the Collateral Agent in any Purchased
Receivable, without 30 days’ prior written notice to the Collateral Agent, the
Administrative Agent and each Funding Agent.”

 

10.           The parties to the UK Receivables Purchase Agreement agree that,
as of the Effective Date,

 

(a)             Section 5.1(a) of the UK Receivables Purchase Agreement shall be
and hereby is amended in its entirety, to read as follows:

 

“(a)               Furnish to the Purchaser, within 300 days after the end of
each fiscal year, such Originator’s balance sheet and related statement of
income showing its financial condition as of the close of such fiscal year and
the results of its operations during such year, as audited by its Independent
Public Accountants and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of such Originator.  Such financial
statements shall be prepared in accordance with UK GAAP consistently applied
giving a true and fair view of the financial condition of such Originator.”

 

(b)           Section 5.1(c) of the UK Receivables Purchase Agreement shall be
and hereby is amended in its entirety, to read as follows:

 

“(c)               Furnish to the Purchaser, together with the financial
statements required pursuant to (i) clause (b) above, a compliance certificate
signed by a Responsible Officer of the relevant Originator stating that the
attached financial statements have been prepared in accordance with UK GAAP
(except that no footnote disclosure shall be required) and accurately reflect
the financial condition of such Originator and (ii) clauses (a) and (b) above, a
compliance certificate signed by a Responsible Officer of such Originator
stating that to the best of such Responsible Officer’s knowledge, no Termination
Event, Originator Termination Event, Program Termination Event, Potential
Termination Event, Potential Originator Termination Event or Potential Program
Termination Event exists, or if any such event exists, stating the reason and
status thereof.”

 

13

--------------------------------------------------------------------------------


 

(c)           Section 6.4 of the UK Receivables Purchase Agreement shall be and
hereby is amended in its entirety, to read as follows:

 

“Change in Name

 

Change its name, corporate structure, jurisdiction of organization, place of
business or chief executive office in any manner that would or is likely to
impair the perfection of the ownership interest of the Purchaser and its
assignees and the security interest of the Collateral Agent in any Purchased
Receivable, without 30 days’ prior written notice to the Collateral Agent, the
Administrative Agent and each Funding Agent.”

 

11.

 

(a)   Each of the parties hereto acknowledges and agrees that with effect as of
April 15, 2011, (i) pursuant to a Commitment Transfer Regency has become a
Lender and HSBC Bank plc has become a Funding Agent with respect to Regency
under the Receivables Loan Agreement and (ii) that after giving effect to such
Commitment Transfer, the respective Pro Rata Share of each Lender is as follows:

 

Lender

 

Pro Rata Share

 

Sheffield

 

73.3333

%

Regency

 

26.6667

%

 

(b)   The parties to the Receivables Loan Agreement hereby agree that,
notwithstanding any other provision of the Receivables Loan Agreement and the
fact that Regency has become a Lender under the Receivables Loan Agreement :

 

(i)            all Loans to be made by the Lenders on the Settlement Date
occurring on April 15, 2011 shall be made by Sheffield;

 

(ii)           on any Borrowing Date occurring during the period commencing on
April 16, 2011 and ending one day prior to the Settlement Date occurring in
May 2011, any additional Loans shall be made by Regency up to such time as the
Loans outstanding to each Lender are in the Pro Rata Share of all outstanding
Loans, after which time any further Loans during such period shall be made in
accordance with each Lender’s Pro Rata Share; and

 

(iii)          on the Settlement Date occurring in May 2011, the “Adjustment
Amount” (defined below) of Loans to be provided by Regency on such day shall be
paid directly to the account of Sheffield (as set forth below).  For purposes
hereof, the “Adjustment Amount” shall mean an amount equal to the difference
between (x) the Loans made by Sheffield and outstanding on the Business Day
immediately prior to such Settlement Date minus (y) the Loans which will be
outstanding to Sheffield on such Settlement Date after giving effect to each
Lender making Loans on such Settlement Date in accordance with their Pro Rata
Shares; provided that the Adjustment Amount shall be limited to the amount of
the Loans to be made by Regency in accordance with its Pro Rata Share on such
Settlement Date.   To the extent the Adjustment Amount exceeds the amount of the
Loans to be made by Regency in accordance with its Pro Rata Share on such
Settlement

 

14

--------------------------------------------------------------------------------


 

Date, the Company shall prepay such excess amount of the Loans to Sheffield on
such Settlement Date.

 

(c)   The accounts for payments to Sheffield are:

 

EUR:

 

Swift Code:

BARCGB22

Sort Code:

20-19-90

A/C Name:

Sheffield Receivables Corp

A/C Number:

XXXXXXXX

Ref:

Huntsman Rec

 

GBP:

 

Swift Code:

BARCGB22

Sort Code:

20-19-90

A/C Name:

Sheffield Receivables Corp

A/C Number:

XXXXXXXX

Ref:

Huntsman Rec

 

(d)           The parties to the Receivables Loan Agreement hereby waive any
requirements for Regency to deliver a confidentiality agreement to Sheffield in
the form attached as Schedule 11 to the Receivables Loan Agreement.

 

12.           Each of the parties hereto hereby consents, acknowledges and
agrees to the amendments and modifications set forth in Sections 2 through 11 of
this Amendment (including specifically the terms of Section 2(j)).

 

13.           The amendments and agreements under Sections 2 through 11 of this
Amendment shall become effective on and as of April 15, 2011 subject to the
Administrative Agent being in receipt of: (i) this Agreement duly executed by
each of the parties hereto; (ii) confirmation that Fee Letters with each Lender
Group duly executed by each of the parties thereto have been received by the
respective Lender Groups; and (iii) legal opinions from New York counsel to
Huntsman International, the Company, the European Originators and the Master
Servicer with respect to this Amendment in each case in form and substance
satisfactory to the Administrative Agent, each Funding Agent and the Collateral
Agent (the “Effective Date”).  The Administrative Agent, on its behalf and on
behalf of each Funding Agent and the Collateral Agent, will provide an e-mail
notice to the parties to this Agreement when it has received the documents
required to be delivered to it pursuant to this Section 13.

 

15

--------------------------------------------------------------------------------


 

14.           Except as expressly amended by this Amendment, each of the
Receivables Loan Agreement, the Servicing Agreement and each of the Receivables
Purchase Agreements and the other Transaction Documents is ratified and
confirmed in all respects and the terms, provisions and conditions thereof are
and shall remain in full force and effect.  The parties hereto agree that this
Amendment shall constitute a Transaction Document.

 

15.           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW
PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

16.           This Amendment may be executed in counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.  Delivery (by fax or
email) of a facsimile signature on the signature page of this Amendment shall be
effective as delivery of an original signature thereof.

 

17.           The provisions of Sections 36.1, 36.2, 36.21, 36.22 and 36.26 of
the Receivables Loan Agreement and Section 8.04 of the Servicing Agreement shall
apply hereto, mutatis mutandis, as if set forth in full herein.

 

[SIGNATURE PAGE FOLLOWS]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

 

HUNTSMAN RECEIVABLES FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

 

 

 

VANTICO GROUP S.A R.L.

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

 

 

 

TIOXIDE EUROPE LIMITED

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

 

 

HUNTSMAN SURFACE SCIENCES UK LIMITED

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

17

--------------------------------------------------------------------------------


 

HUNTSMAN HOLLAND B.V.

 

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS (EUROPE) BVBA

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

 

 

TIOXIDE EUROPE S.L.

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

 

 

HUNTSMAN PERFORMANCE PRODUCTS SPAIN, S.L.

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

 

 

TIOXIDE EUROPE S.A.S.,

 

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

 

 

HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S.

 

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

18

--------------------------------------------------------------------------------


 

TIOXIDE EUROPE S.R.L.

 

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

 

 

HUNTSMAN SURFACE SCIENCES ITALIA S.R.L.

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

 

 

HUNTSMAN PATRICA S.R.L.

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title:

Authorised Signatory

 

 

19

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,

 

as Administrative Agent and a Funding Agent

 

 

 

By:

/s/ Andrew Shuster

 

 

Name: Andrew Shuster

 

 

Title: Director

 

 

 

 

BARCLAYS BANK PLC,

 

as a party to the Italian Receivable Purchase Agreements

 

 

 

By:

/s/ Andrew Shuster

 

 

Name: Andrew Shuster

 

 

Title: Director

 

 

 

 

SHEFFIELD RECEIVABLES CORPORATION,

 

as a Lender

 

 

 

By:

/s/ Andrew Shuster

 

 

Name: Andrew Shuster

 

 

Title: Director

 

 

 

 

HSBC BANK PLC,

 

as a Funding Agent

 

 

 

By:

/s/ Nigel Batley

 

 

Name: Nigel Batley

 

 

Title: Managing Director

 

 

 

 

REGENCY ASSETS LIMITED,

 

as a Lender

 

 

 

By:

/s/ Eimir McGrath

 

 

Name: Eimir McGrath

 

 

Title: Alternative Director

 

 

 

 

PRICEWATERHOUSECOOPERS LLP,

 

as Liquidation Servicer

 

 

 

By:

/s/ Julian Roberts

 

 

Name: Julian Roberts

 

 

Title: Director

 

 

20

--------------------------------------------------------------------------------